Exhibit 99.1 Contact: Lily Outerbridge Investor Relations (441) 298-0760 PLATINUM UNDERWRITERS HOLDINGS, LTD.REPORTS RECORD YEAR ENDED DECEMBER 31, 2 HAMILTON, BERMUDA, FEBRUARY 17, 2010 – Platinum Underwriters Holdings, Ltd. (NYSE: PTP) today reported net income of $383.3 million, or a record $7.33 per diluted common share, for the year ended December 31, 2009. The results for the quarter ended December 31, 2009 include net income of $90.8 million or $1.76 per diluted common share.Net premiums earned were $227.6 million, net favorable development was $35.0 million and net investment income and net realized gains on investments were $65.6 million for the quarter. Michael D. Price, Platinum’s Chief Executive Officer, commented, “Platinum performed very well in 2009 producing record earnings per share and record growth in book value per share.Our results reflect a disciplined approach to underwriting, investing and capital management aided by a low level of major catastrophe loss activity. Our book value per share was $45.22 as of December 31, 2009, an increase of 3.8% from September 30, 2009 and 30.8% from December 31, 2008.” Mr. Price added, “Absent a major event in the insurance or capital markets, we expect the reinsurance marketplace to show deterioration over the course of 2010.We will continue with our strategy of responding to changes in market conditions and underwriting for profitability, not market share. We believe 2010 will be a challenging year from an underwriting perspective, but market conditions should allow us to participate selectively in a range of reinsurance classes.” Results for the quarter ended December 31, 2009 are summarized as follows: · Net income was $90.8million or $1.76 per diluted common share. · Net premiums written were $200.9 million and net premiums earned were $227.6 million. · GAAP combined ratio was 77.3%. · Net investment income was $40.9 million. · Net realized gains on investments were $24.7 million. Results for the quarter ended December 31, 2009 as compared with the quarter ended December 31, 2008 are summarized as follows: · Net income increased $26.7 million (or 41.7%). · Net premiums written decreased $36.4 million (or 15.4%) and net premiums earned decreased $46.7 million (or 17.0%). · GAAP combined ratio decreased 20.4 percentage points. · Net investment income decreased $1.7 million (or 3.9%). · Net realized gains on investments decreased $35.8 million. Net premiums written for Platinum’s Property and Marine, Casualty and Finite Risk segments for the quarter ended December 31, 2009 were $114.4 million, $82.6 million and $3.9 million, respectively, representing 57.0%, 41.1% and 1.9%, respectively, of total net premiums written. Combined ratios for these segments were 70.0%, 86.4% and 112.3%, respectively. Compared with the quarter ended
